ZAPPALA, Justice,
concurring and dissenting.
I agree with the majority that the shift differential proposal is a financial provision which may be the subject of collective bargaining. I must dissent, however, from the majority’s conclusion that the matters of sick leave, funeral leave, and jury duty are subjects which are properly included in the collective bargaining process. I would hold that the provisions, excluding shift differential, are terms which affect the judiciary’s authority to supervise court personnel and that the County Commissioners lack the authority to bargain such terms. See, County of Lehigh v. Commonwealth, Pennsylvania Labor Relations Board, 507 Pa. 270, 489 A.2d 1325 (1985) (Zappala, J., dissenting opinion). I agree with the Commonwealth Court’s conclusion that the PLRB erred in determining that the county had violated the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, as amended, 43 P.S. § 1101.1201(a)(1) and (5) insofar as those matters are concerned. As the Commonwealth Court stated,
It is apparent that the proposals concerning these topics would affect the judges’ power of decision as to when an employee will be working, or released or excused from performing his or her services for the court. This would curtail a judge’s supervisory power over the court personnel’s daily performance.
American Federation of State, County and Municipal Employees, et al. v. Commonwealth, Pennsylvania Labor Relations Board, 83 Pa.Commw. 591, 596, 477 A.2d 930, 932 (1984).
While the majority concludes that the commissioners have the authority to bargain as to the proposed contract provisions, it emasculates their authority by requiring prior consultation with the judges. It is apparent that this requirement stems from the majority’s concern that the sick leave and funeral leave provisions may infringe upon the *39judiciary’s inherent authority to supervise court personnel. The imposition of such a requirement reinforces my opinion that the matters are not bargainable. It does little more than to create the possibility of a conflict between the commissioners and members of the judiciary. If the commissioners are permitted to be the bargaining representatives as to these matters, then their authority should not be fettered with such a requirement.